Case 1:14-cv-24277-JEM Document 533 Entered on FLSD Docket 12/22/2020 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                 Case No.: 14-CV-24277-Martinez/Louis


       COMPANHIA ENERGÉTICA POTIGUAR,

                                 Plaintiff,

       v.
       CATERPILLAR INC., CATERPILLAR
       AMERICAS SERVICES CO., and
       CATERPILLAR AMERICAS CO.,

                                 Defendants.


                     STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, COMPANHIA ENERGÉTICA POTIGUAR, and Defendants, CATERPILLAR

  INC., CATERPILLAR AMERICAS SERVICES CO., and CATERPILLAR AMERICAS CO.

  have reached a settlement. Accordingly, the parties stipulate and agree that this action should be

  dismissed, with prejudice.


  LETO LAW FIRM                                     MARCOS JIMENEZ, P.A.

  By: /s/ Matthew P. Leto                           By:_/s/ Marcos Daniel Jimenez
        Matthew P. Leto                                    Marcos D. Jimenez
        Florida Bar No. 14504                              Florida Bar No. 441503
        mleto@letolawfirm.com                              mdj@mdjlegal.com

        Leto Law Firm                                       Marcos D. Jimenez, P.A.
        201 South Biscayne Blvd.                            255 Alhambra Circle
        Suite 2700                                          Suite 800
        Miami, FL 33131                                     Coral Gables, FL 33134
        Telephone: 305-341-3155                             Telephone: 305-570-3249
        Facsimile: 305-3971168

        and                                         and
Case 1:14-cv-24277-JEM Document 533 Entered on FLSD Docket 12/22/2020 Page 2 of 3

                                                      Case No. 14-CV-24277-MARTINEZ-LOUIS
                                                                                    Page 2


       VENABLE LLP                                   MCGUIREWOODS LLP

       Patrick J. Boyle                              Jonathan P. Harmon
       pboyle@venable.com                            jharmon@mcguirewoods.com
       Jessie F. Beeber                              Diane P. Flannery
       jbeeber@venable.com                           dflannery@mcguirewoods.com
       Rockefeller Center                            Gregory J. DuBoff
       1270 Avenue of the Americas, 27th floor       gduboff@mcguirewoods.com
       New York, New York 10020                      McGuire Woods LLP
       Telephone: 212-307-5500                       Gateway Plaza
       Facsimile. 212-307-5598                       800 East Canal Street
                                                     Richmond, VA 23219
  Attorneys for Plaintiff, COMPANHIA                 Telephone: 804-775-1000
  ENERGÉTICA POTIGUAR                                Facsimile: 804-775-1061

                                                     Attorneys for Defendants, CATERPILLAR
                                                     INC., CATERPILLAR AMERICAS SERVICES
                                                     CO., and CATERPILLAR AMERICAS CO.




                                                 2
Case 1:14-cv-24277-JEM Document 533 Entered on FLSD Docket 12/22/2020 Page 3 of 3

                                                     Case No. 14-CV-24277-MARTINEZ-LOUIS
                                                                                   Page 3


                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 22, 2020, a true and correct copy of the foregoing

  was electronically served upon filing via CM/ECF system to all counsel of record.



                                              /s/ Matthew P. Leto
                                              Matthew P. Leto




                                                 3
